DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
This Office action is based on the 16/195,575 application filed 11/19/2018.  Examiner acknowledges the reply filed 12/22/2020.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 
Regarding claim 22, the limitation “…the third temperature sensor terminates in the first component cavity” fails to comply with the written description requirement. Specifically, claim 21, upon which claim 22 depends, recites that a first temperature sensor terminate in the first component cavity. Thus, the specification lacks support for two temperature sensors (i.e., the first temperature sensor and the third temperature sensor) terminating in the first component cavity, as required by claim 22.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 21, 25, 27, 30, 31, 34-38 and 40 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Fung et al (U.S. Pat. 6,120,476, hereinafter “Fung”) in view of Edwards et al (U.S. Pat. 5,542,915, hereinafter “Edwards”).
Regarding claim 21, Fung discloses an irrigated ablation electrode assembly comprising: 

an inner cavity (the lumen of element 89; Fig. 3A); 
a distal end (at the distal end of passage 35; Fig. 3A); 
an outer surface configured for delivery of ablative energy (col. 1, line 60 to col. 2, line 5; the tip is used for an ablation procedure); 
a fluid passageway 35 (Fig. 3A) extending from the inner cavity to the outer surface of the distal member; and 
a plurality of longitudinally extending component cavities 30/31 and 32/33 distributed around the passageway (Fig. 3A) and terminating in the distal member (i.e., at blind holes 31 and 33, respectively), wherein the plurality of cavities comprise a first component cavity (e.g., one of 30/31 or 32/33) and a second component cavity (e.g., the other of 30/31 or 32/33); and 
a temperature sensor 41 (Fig. 3A; see also col. 6, lines 40-47 describing the wire 41 as a thermocouple or thermistor for sensing temperature) mounted in at least one of the plurality of longitudinally extending component cavities (i.e., the sensor 41 is mounted within the blind hole 31 using tube 43 and glue or the like; see col. 6, lines 48-54).
It is noted that Fung does not appear to disclose a plurality of temperature sensors terminating in the plurality of longitudinally extending component cavities such that the plurality of temperature sensors comprise a first temperature sensor that terminates in the first component cavity and a second temperature sensor that terminates in the second component cavity.

A skilled artisan would have found it obvious at the time of the invention to modify the device of Fung according to the teaching in Edwards, so as to provide a plurality of temperature sensors (instead of a single temperature sensor as disclosed in Fung), where the first temperature sensor of the plurality terminates in the first component cavity and the second temperature sensor terminates in the second component cavity, in order to monitor the temperature of multiple locations of the distal end of the device simultaneously.
Regarding claims 25 and 30, Fung discloses that the fluid passageway 35 terminates in a distally oriented aperture through the distal member and the distal member outer surface (see Fig. 3A; the fluid passageway extends to the terminus of the tip 36).
Regarding claim 27, Fung discloses that the fluid passageway 35 extends axially along a central longitudinal axis of the distal member to the distal member outer surface (see Fig. 3A).
Regarding claim 31, Fung discloses that the fluid passageway 35 extends towards the distal end of the distal member at an angle less than perpendicular to a central longitudinal axis of the distal member (i.e., the fluid passageway 35 extends at a 
Regarding claim 34, Fung discloses a proximal member 12 (Fig. 5), wherein the proximal member 12 comprises a coupling portion 24 (Fig. 5) configured for connection with the distal member.
Regarding claim 35, Fung discloses that the proximal member 12 is substantially less thermally conductive than the distal member 36 (i.e., the proximal member is made from PEBAX and the distal member 36 is made from platinum-iridium bar; see col. 4, lines 15-17 and col. 6, lines 6-9). 
Regarding claim 36, Fung discloses that the proximal member 12 comprises an inner lumen, e.g., 18 (Figs. 1-2) and an outer surface 22 (Fig. 5).
Regarding claim 37, Fung discloses that the proximal member 12 further comprises a proximal fluid passageway 88 (Fig. 5) extending from the inner lumen to the proximal member outer surface (i.e., the passageway 88 extends from the outer surface via side arm 94, and then is inserted into lumen 18; see Fig 5).
Regarding claim 38, Fung discloses a proximal member 12 comprising a proximal member including a central longitudinal axis and comprising a proximal member outer surface 22, an inner lumen, e.g., 18, and a proximal fluid passageway extending 88 radially outwardly from the inner lumen to the proximal member outer surface (see Fig. 5).
Regarding claim 40, Fung discloses an irrigated ablation catheter comprising: 
a catheter shaft having a distal end;

an inner cavity 89 (Fig. 3A); 
a distal end (at the distal end of passage 35; Fig. 3A); 
an outer surface configured for delivery of ablative energy (col. 1, line 60 to col. 2, line 5; the tip is used for an ablation procedure);
a fluid passageway 35 (Fig. 3A) extending from the inner cavity to the outer surface of the distal member; and 
a plurality of longitudinally extending component cavities 30/31 and 32/33 distributed around the passageway (Fig. 3A), wherein the plurality of cavities comprise a first component cavity (e.g., one of 30/31 or 32/33) and a second component cavity (e.g., the other of 30/31 or 32/33); and 
a temperature sensor 41 (Fig. 3A; see also col. 6, lines 40-47 describing the wire 41 as a thermocouple or thermistor for sensing temperature) mounted in at least one of the plurality of longitudinally extending component cavities (i.e., the sensor 41 is mounted within the blind hole 31 using tube 43 and glue or the like; see col. 6, lines 48-54).
It is noted that Fung does not appear to disclose a plurality of temperature sensors terminating in the plurality of longitudinally extending component cavities such that the plurality of temperature sensors comprise a first temperature sensor that terminates in the first component cavity and a second temperature sensor that terminates in the second component cavity.

A skilled artisan would have found it obvious at the time of the invention to modify the device of Fung according to the teaching in Edwards, so as to provide a plurality of temperature sensors (instead of a single temperature sensor as disclosed in Fung), where the first temperature sensor of the plurality terminates in the first component cavity and the second temperature sensor terminates in the second component cavity, in order to monitor the temperature of multiple locations of the distal end of the device simultaneously.

Claim 22 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fung et al (U.S. Pat. 6,120,476) in view of Edwards et al (U.S. Pat. 5,542,915), further in view of Edwards et al (U.S. Pat. 5,421,819, hereinafter “Edwards ‘819”).
Regarding claim 22, Fung in view of Edwards does not appear to disclose a third temperature sensor, wherein the third temperature sensor terminates in the first component cavity.
Edwards ‘819 discloses a catheter provided with a component cavity, i.e., a temperature sensor lumen (see col. 3, line 67) in which at least two temperature sensors are mounted (see col. 4, lines 4-6). See also Fig. 7 illustrating two temperature sensors 64, 66 terminating within a component cavity 58.
.

Claims 23 and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fung et al (U.S. Pat. 6,120,476) in view of Edwards et al (U.S. Pat. 5,542,915), further in view of Mooney et al (U.S. Pat. 6,383,144 B1, hereinafter “Mooney”).
Regarding claims 23 and 24, it is noted that Fung in view of Edwards does not appear to disclose that at least a portion of the at least one temperature sensor is surrounded by an insulation liner, wherein at least a portion of the insulation liner is mounted in the first longitudinally extending component cavity of the plurality of longitudinally extending component cavities.
Mooney discloses a catheter having a temperature sensor 120 (Fig. 12B) which is surrounded by an insulation liner 1220 which is mounted in a first component cavity 100 (Fig. 12b); see also col. 13, lines 50-62.
A skilled artisan would have found it obvious at the time of the invention to modify the device of Fung in view of Edwards, according to the teaching in Mooney, in order to insulate the temperature sensor, for instance, from the contents of other lumens within .

Claims 32 and 33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fung et al (U.S. Pat. 6,120,476) in view of Edwards et al (U.S. Pat. 5,542,915), further in view of Wittkampf et al (WO 2005/048858 A1, hereinafter “Wittkampf”).
Regarding claim 32, it is noted that Fung in view of Edwards does not appear to disclose that the fluid passageway extends towards the distal end of the distal member at an angle between about 20 and about 70 degrees from the central longitudinal axis of the proximal member.
Wittkampf discloses an ablation catheter assembly having fluid passageways 30 (Fig. 5) that extend toward the distal end of a distal member, wherein the passageways are formed at an angle (alpha) which may be between about 20 to about 70 degrees from the central longitudinal axis of the assembly (e.g., the angle may be approximately 75 degrees from the longitudinal axis which is “about 70 degrees”).
Further, Fung discloses that it may be desirable to provide a fluid passageway at an angle (e.g., a branched passageway; see col. 2, lines 11-14 and col. 5, lines 52-57).
Accordingly, a skilled artisan would have found it obvious at the time of the invention to modify the device of Fung in view of Edwards, according to the teaching in Wittkampf, in order to change the outflow direction of fluid, so as to improve the cooling of blood around the distal end of the device (see Wittkampf at pg. 11, lines 1-10); further since Fung teaches the desirability of changing the angle of the fluid passageways, a 
Regarding claim 33, it is noted that Fung in view of Edwards does not appear to disclose a thermally nonconductive material mounted in at least a portion of the fluid passageway.
Wittkampf discloses a passageway 23 within a distal member, and a thermally nonconductive material 27 (i.e., an insulating casing; pg. 10, line 12) thermally insulating the passageway from another portion of the distal member, such as the portions of the distal member exterior to both the passageway and the casing 27.
A skilled artisan would have found it obvious at the time of the invention to modify the device of Fung in view of Edwards according to the teaching in Wittkampf, in order to allow a cooling fluid to pass through the distal end without direct contact between the fluid and the inside of the distal member, which would have been useful for preventing direct cooling of the distal member (see Wittkampf at pg. 10, lines 13-18).

Allowable Subject Matter
Claims 26, 28, 29 and 39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 41-44 are allowed.

Response to Arguments
Applicant's arguments filed 12/22/2020 have been fully considered. 

However, this argument is not persuasive.
Specifically, in the Remarks (pgs. 12, 14-15) Applicant emphasized a portion of para [0041] of the specification, reproduced below: 

In an alternate embodiment, two temperature sensors may be provided within cavities 36 of distal member 20. Various configurations of distal member 20 may include temperature sensor 38 in different locations and proximities within distal member 20.

Examiner notes that the first sentence of the above portion states that two temperature sensors “may be provided within cavities 36 of distal member 20…,” i.e., within multiple cavities, not within a single cavity. Further, a review of the specification shows that this description explicitly correspond to Fig. 6 of the instant invention (underlining added):

[0051] Alternate embodiments of the present invention provide the incorporation of at least one temperature sensor 38 in combination with distal passageway 28. In particular, an embodiment, as shown in FIG. 6, includes two temperature sensors 38 provided within cavities 36 of distal member 20.

	Accordingly, Fig. 6 shows two temperature sensors 38 each provided within a respective cavity 36, not two temperature sensors 38 provided within a single cavity 36.
Further, the second sentence of the above portion of para [0041] does not provide support for the limitation that two temperature sensors are provided within a plurality of temperature sensors. Further, even assuming that this sentence can be implied to disclose a plurality of sensors, merely disclosing that the sensor(s) can be located “in different locations and proximities in the distal member” does not describe with sufficient detail that the inventor had possession of the particularly claimed embodiment. See Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); see also Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. In other words, this disclosure contains enough specificity to conclude that a sensor could be located in a different location than described in the preferred embodiments, but not enough specificity to conclude that the inventor had possession of an invention in which multiple temperature sensor were be located together in a single component cavity. 
Regarding the rejection of claims 21, 25, 27, 30, 31, 34-38 and 40 under 102(b) as being anticipated by Fung, Applicant argued that element 89 of Fung is not a “cavity” (see Remarks, pg. 16). Examiner has clarified that the cavity refers to the lumen provided within the tube segment 89. Examiner asserts that a skilled artisan would have certainly recognized a cavity upon being directed to element 89 in Fig. 3, even though the specification refers to element 89 as a tube segment. 
Examiner notes that the new grounds of rejection, in view of the Edwards reference, was necessitated by the amendment. Applicant’s arguments in Section IX, part A of the Remarks (see pgs. 17-19) are believed to be relevant to the new ground of rejection. 

However, the prima facie case of obviousness did not rely on whether Edwards disclosed a distal member constructed from an electrically conductive material, because this disclosure is already provided by the primary reference of Fung. Instead, Edwards was relied upon for its teaching of a catheter provided with a plurality of extending component cavities, and temperature sensors mounted within each of the cavities. A skilled artisan would have found it obvious to modify the invention of Fung to incorporate a sensor in each of the multiple component cavities based on the teaching of Fung, with a reasonable expectation of success regardless of the specific location of the sensors along the catheter device of Edwards (i.e., the mid-shaft area versus the distal member). 
Further, Examiner notes that the claimed limitation of “ a distal member … comprising … a plurality of longitudinally extending component cavities… terminating in the distal member” may be interpreted reasonably broadly to include cavities that extends along most or all of the length of the distal member, and indeed, may extend a distance beyond the distal member into the proximal member. Applicant’s claims have placed no limits on the length of the cavities or where they must begin, only that they must be terminate in the distal member. 
Applicant’s arguments regarding claims 23, 24, 32 and 33 appear to be based upon the alleged patentability of claim 21. For the reasons above with respect to claim 21, the rejections of claims 23, 24, 32 and 33 are maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J MEDWAY whose telephone number is (571)270-3656.  The examiner can normally be reached on Monday through Friday, 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SCOTT J MEDWAY/           Primary Examiner, Art Unit 3783                            
02/17/2021